Citation Nr: 1500787	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Entitlement to service connection for a left wrist condition.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression and anxiety, and memory loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for left wrist condition, left ankle condition, tinnitus, and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a diagnosis of PTSD in conformance with the standards of the DSM, there is credible supporting evidence that a claimed in-service stressor occurred, and the medical evidence of record links the diagnosis of PTSD to the in-service stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD with depression and anxiety have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In light of the favorable decision as it relates to the issue of entitlement to service connection for PTSD, any error by VA in complying with the requirements of VCAA is moot.  

II.  Service Connection 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id.   

Establishing entitlement to service connection for PTSD consists of medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in 'combat with the enemy.'  See Gaines v. West, 11 Vet. App. 353, 359 (1998).

Acquired Psychiatric Disorder 

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD with depression and anxiety, due to service.  For the reasons that follow, the Board finds that service connection for PTSD is warranted.

In the present case, the Board finds that the Veteran has a current confirmed DSM diagnosis of PTSD.  Indeed, VA medical records dated from July 2005 to December 2009 show that the Veteran had an Axis I diagnosis of PTSD for which he received intermittent treatment.  The Veteran also has an Axis I diagnosis of secondary depression with mixed anxiety.  The diagnoses have been confirmed by VA staff psychiatrists Dr. S.M. and Dr. A.K.  

Regarding an in-service stressor, the Veteran's DD Form 214 shows the Veteran was a medical records specialist with 1 year and 3 months of foreign service in Japan.

The Veteran's STRs show that in August 1971, the Veteran completed a report of medical history prior to separation from service.  He reported experiencing depression or excessive worry, but denied loss of memory, nervous trouble, or periods of unconsciousness.  The examining physician noted, "times of depression, while in the Army."  However, the physical examination report indicates the Veteran had a normal psychiatric examination.  (The Veteran also reported a history of depression on induction physical in July 1969 but no psychiatric disorder was diagnosed.)

The Veteran's military personnel records include a record of assignments, which indicates that in June 1970, the Veteran was transferred to the 249th General Hospital in Japan, where his principal duty was that of medical records specialist. 

A January 1971 letter of commendation from the Veteran's commanding officer lauded the Veteran for his flexibility and cooperation, specifically during periods of peak patient loads, when the hospital was admitting as many as 100 patients per day.

In February 2010, the Veteran submitted a statement describing stressful incidents.  He stated that while working in hospitals as a medical records specialist, his primary job was to process patients and complete their admittance forms, as well as talk to them to make sure their information was correct.  He stated he also helped to bring in new patients from the transport vehicles.  He reported that some of the patients had severe injuries, and some were already dead.  He described the injuries as including "people with really bad burns (some of the bodies were burnt to a crisp), others were missing limbs and other body parts.  When I admitted them, some people were in excruciating pain, even with the morphine."

At the March 2014 Board hearing, the Veteran testified that while in service he worked in hospitals.  He reported that his job in service required him to talk to incoming patients at the hospital and build a record, as well as unloading the patients from the choppers into the hospital.  He stated that these patients were often severely wounded, "the guys [...] were all shot up, legs off, arms off, even dying".

In observing the Veteran was stationed at the 249th General Hospital in Japan as shown by his service personnel records, the Board notes the principles set forth in Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  Id.  Here, the Veteran claims that as part of his service, he had to process and unload hospital patients, who were sometimes severely injured, in extreme pain, or, in some cases, already deceased.  The Board finds that the processing of the injured and dead including combat fatalities would be consistent with the circumstances and conditions of the Veteran's duties in service at the 249th General Hospital.  Resolving reasonable doubt in favor of the Veteran, his personal exposure to the hospital patients including combat fatalities is implied. Accordingly, there is credible supporting evidence that a claimed in-service stressor occurred.

Turning to the question of whether there is a nexus, or link, between the current shown disability and the in-service stressor, the Board finds that the evidence shows that the Veteran's PTSD is due to his period of service. Indeed, VA treatment records dated from July 2005 to December 2009 indicate that the Veteran has received intermittent treatment for PTSD and depressive disorder that is related to his military experience of having to take care of the wounded that had been sent back from Vietnam.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD with depression and anxiety have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for PTSD with depression and anxiety is granted.


REMAND

The Board must remand the remaining claims of entitlement to service connection for additional development. 

Left Wrist

The Veteran contends that he is entitled to service connection for a left wrist condition, which he asserts is related to an in-service injury.  The Board must remand the claim for a VA medical examination and opinion.

The Board finds that a VA examination and opinion are needed.  VA's duty to assist under the VCAA includes providing an examination for a medical nexus opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was never afforded a VA examination and opinion that address the extent of his left wrist condition and whether it is related to military service.

STRs dated May 1971 show that the Veteran hurt his left hand while playing ball.  It was noted that the Veteran was kicked in the wrist.  X-ray results were negative, though the report notes mild swelling and pain.  The Veteran had good range of motion.  

June 2005 VA treatment records show that the Veteran underwent x-rays for his wrist.  The report lists a diagnostic impression of chronic lunate extensor subluxation and degenerative osteoarthrosis.

Later February 2007 records show that the Veteran was again treated for his left wrist following a motorcycle injury the month prior.  The diagnostic impression lists an acute radial syloid fracture in the left distal radius, as well as "old" degenerative changes in the left wrist, "secondary to old trauma."

In his February 2010 statement, the Veteran asserted that he hurt his wrist in service while training with pugil sticks.  At his March 2014 Board hearing, the Veteran testified that his wrist continued to hurt him ever since service, and indicated limited range of motion.

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claim for service connection for a left wrist condition.  The examiner should offer an opinion as to whether the Veteran's left wrist condition is directly related to service, specifically the May 1971 in-service injury.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Left Ankle

The Veteran seeks service connection for a left ankle disability, which he contends is the result of military service.  

The July 1969 induction physical shows the Veteran reported a history of having fractured his "ankle" playing football.  No ankle disorder was identified on the report of medical examination.  The Veteran's STRs do not indicate treatment for the left ankle.  Prior to separation from service in August 1971 the Veteran underwent a physical examination and completed a report of medical history.  The examiner noted, "Physical athletics seems to attribute to swelling of left ankle."

At his March 2014 Board hearing, the Veteran testified that while in service, he jumped out of a chopper and turned his ankle.  He stated that he sought medical treatment and was informed he had a bad sprain.  He stated that he currently experienced some aches and pains in the ankle, and that he was once seen by a doctor following service for the left ankle and was given pain pills.  

These treatment records are not included within the Veteran's claims file.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The AMC/AOJ should request that the Veteran provide information regarding the name of the private treatment provider, as well as the exact dates of treatment.  The AMC/AOJ should then attempt to obtain these records and associate them with the claims file.  Alternatively, the Veteran should be informed that he may provide any medical records in his possession in support of his claim.  The Board also finds that the Veteran should be afforded a VA examination and opinion.  

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  July 2005 VA treatment records show the Veteran underwent an audiological consult, complaining of tinnitus dominating on the left side.  The Veteran testified at his March 2014 Board hearing that he felt his tinnitus occurred as a result of noise exposure during basic training.  The Board finds that the Veteran should be afforded a VA examination and opinion.  

Memory Loss

The Veteran has claimed that he has memory loss due to his psychiatric disorder.  No clear nexus evidence of a causal relationship between the Veteran's psychiatric disorder and memory loss is of record.  Also, the record shows the Veteran complained of memory deficits in connection with his post-service January 2007 motorcycle accident.  The Board finds that a VA examination and opinion should be obtained to determine whether the Veteran's memory loss is due to service connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  The Veteran should be asked to identify the private physician who provided treatment for the left ankle.  (See March 2014 Board hearing testimony), as well as any other private providers who have treated him for the claimed condition.  After receiving this information and any necessary releases, contact the named medical provider(s) and obtain copies of the related treatment records which are not already in the claims folder.

3.  Thereafter, schedule a VA examination to address the Veteran's left wrist and left ankle conditions.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  

(A)  Based on all the evidence the examiner should determine whether the Veteran's left wrist condition is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  Specifically, the examiner should address: (1) the May 1971 service treatment records indicating that the Veteran suffered an injury to his left hand/wrist that resulted in pain and swelling, (2) June 2005 VA x-rays noting a diagnostic impression of chronic lunate extensor subluxation and degenerative osteoarthrosis, and (3) February 2007 VA treatment records revealing old degenerative changes in the left wrist, secondary to old trauma.   

(B) Based on all the evidence the examiner should determine whether it is clear and unmistakable that the Veteran entered service with a pre-existing left ankle disorder.  If YES, is it clear and unmistakable that the Veteran's left ankle disorder WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting disability.

If a left ankle disorder DID NOT clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent probability or greater) that any current left ankle disorder is etiologically related to service?

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Schedule a VA examination to address the Veteran's tinnitus condition.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  

Based on all the evidence the examiner should determine whether the Veteran's tinnitus is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Schedule a VA examination to address the Veteran's claimed memory loss condition.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  

Based on all the evidence the examiner should determine whether the Veteran's claimed memory loss condition is at least as likely as not (50 percent or greater probability) caused by OR aggravated by the Veteran's PTSD, depression, and anxiety disorder.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible. 

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Then, the AOJ/AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


